Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-14 are pending.  

IDS
The information disclosure statement filed on 10/27/2021, 12/09/2021, 02/22/2022, and 05/26/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609. Accordingly, the information disclosure statement(s) is being considered by the examiner. 
Priority 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continuation
This application is a continuation of U.S. application 16/990,936 (filed 08/11/2020, now U.S. Patent No. 11,195,244). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
In [0040], item storage 20 as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2 element 220.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory  double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,195,244. Although the claims at issue are not identical, they are not patentably distinct from each other because claims use similar terms to complete the same function. 

17/512,304
11,195,244
Claim 1 (Similarly claims 9, 10 and 11)
Claim 1 
An operation method of an electronic apparatus, comprising: 
receiving a placement request comprising an input for setting a location range for a placement task regarding a target item;
An operation method of an electronic apparatus, comprising: receiving, by the electronic apparatus via a graphical user interface of a user terminal, a placement request regarding a target item in a zone, wherein the zone comprises locations;

receiving, by the electronic apparatus via the graphical user interface of the user terminal, a range identifier identifying a portion of the zone for placement of the target item, wherein the range identifier is indicative of a subset of the locations within the zone that are eligible for placement of the target item;
upon the placement request, recognizing, based on information on the target item, a plurality of locations included in the location range and available for placement of the target item;
based upon receiving the placement request and receiving the range identifier, determining, by the electronic apparatus, the subset of the locations eligible for placement of the target item; obtaining, by the electronic apparatus, location type information for placement of the target item, wherein the location type information is indicative of a characteristic of one or more locations that are suitable for placement of the target item; determining, by the electronic apparatus, for each location of the subset of the locations, one or more particular items stored at a particular location;

comparing, by the electronic apparatus, for each location of the subset of the locations, the one or more particular items stored at the particular location and the target item; based on comparing the target item and the one or more particular items for each location of the subset of the locations, identifying, by the electronic apparatus, from the subset of the locations, a portion of the subset of the locations, wherein the portion of the subset of the locations are associated with a plurality of location types, wherein each location type of the plurality of location types identifies a characteristic of one or more corresponding locations of the portion of the subset of the locations; comparing, by the electronic apparatus, the location type information for placement of the target item and the plurality of location types;
recognizing at least one location suitable for placement of the target item among the plurality of locations;
based on comparing the location type information for placement of the target item and the plurality of location types, determining, by the electronic apparatus, at least one location of the portion of the subset of the locations suitable for placement of the target item, wherein a location type of the at least one location matches the location type information for placement of the target item;
and listing information on the at least one location.
providing, by the electronic apparatus, information regarding the at least one location to the user terminal, wherein the user terminal is configured to output the information regarding the at least one location via the graphical user interface; and

based at least in part on the information regarding the at least one location, causing, by the electronic apparatus, an automated device to move the target item to the at least one location.
Claim 2 (Similarly claim 12)
Claim 1 
wherein the input for setting the location range of the placement task regarding the target item comprises an input for a zone in which the at least one location is located, and the input for the zone comprises a selection for a buffer zone or a picking zone.  
receiving, by the electronic apparatus via the graphical user interface of the user terminal, a range identifier identifying a portion of the zone for placement of the target item, wherein the range identifier is indicative of a subset of the locations within the zone that are eligible for placement of the target item;
Claim 3

wherein the picking zone is an area where items are stored on storage units, and the buffer zone is a temporary storage area for items not immediately needed in the picking zone.

Claim 4 
Claim 6
wherein the listing of the information on the at least one location comprises, listing information on locations in order starting from a location with a smallest fill rate among the at least one location.  
wherein the determining of the at least one location further comprises: determining a plurality of first locations of the portion of the subset of the locations, each location of the plurality of first locations corresponding to a particular volume of stowable space greater than the volume of the target item stored in the storage unit; and determining a particular first location of the plurality of first locations having a smallest volume of stowable space.
Claim 5 
Claim 5
wherein the listed information on locations comprises a fill rate of an item placed at each location or an available quantity of an item to be placed at each location.  
wherein the determining of the at least one location comprises determining the at least one location of the portion of the subset of the locations based at least in part on comparing a volume of stowable space for each location of the portion of the subset of the locations and a volume of the target item stored in a storage unit.
Claim 6 
Claim 6
wherein the listing of the information on the at least one location comprises, when the at least one location includes a plurality of types of locations, listing information on locations of most recognized types as first, and
wherein the determining of the at least one location further comprises: determining a plurality of first locations of the portion of the subset of the locations, each location of the plurality of first locations corresponding to a particular volume of stowable space greater than the volume of the target item stored in the storage unit; and determining a particular first location of the plurality of first locations having a smallest volume of stowable space.
when the at least one location includes only one type of location, providing information on locations of other types in inactivated state.  

Claim 7 
Claim 2
wherein the information on the target item further comprises one or more of the following: identification information, weight information, size information, shipment quantity information and expiration date-related information of the target item, and
wherein the target item corresponds to target item information comprising one or more of: identification information, weight information, size information, shipment quantity information, expiration date-related information, or prime item-related information of the target item,
wherein the recognizing of the plurality of locations comprises, determining whether the target item can be placed by comparing the information on the target item with information on the plurality of locations; wherein the information on the plurality of locations comprises one or more of the following: information on relative distances between the plurality of locations, size information of each location, address information of each location, type information of each location, stack information of each location and fill rate information of each location.  
wherein the determining the subset of the locations eligible for placement of the target item is further based upon the target item information and information regarding the subset of the locations, wherein the information regarding the subset of the locations comprises one or more of: information regarding relative distances between one or more locations of the subset of the locations, size information of each location of the subset of the locations, address information of each location of the subset of the locations, type information of each location of the subset of the locations, stack information of each location of the subset of the locations, fill rate information of each location of the subset of the locations, or prime zone-related information of each location of the subset of the locations.
Claim 8 
Claim 4
wherein the recognizing of the plurality of locations comprises, based on information on all locations included in the location range, recognizing a plurality of locations satisfying a preset condition among the all locations,
wherein the determining of the subset of the locations comprises, based on information associated with the locations in the zone, determining the subset of the locations of the locations in the zone, wherein the subset of the locations satisfy a preset condition,
wherein the preset condition is based on one or more of the following: type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.  
wherein the preset condition is based on one or more of: a location type of each location of the locations in the zone, stack information of each location of the locations in the zone, attribute information of a plurality of items placed at each location of the locations in the zone, or a frequency at which information regarding each location of the locations in the zone is provided as the information regarding the at least one location.
Claim 13
Claim 13
wherein the controller is further configured to receive, through the input device, an input of identification information for a location corresponding to a spot where a storage unit with the target item stored therein is positioned.   
wherein the controller is further configured to receive, via the input device, an input of identification information for a location of the locations, the location corresponding to a storage unit storing the target item.
Claim 14 
Claim 15
wherein the input of the identification information is an input of identification information for a location that does not satisfy a preset condition, and wherein the preset condition is based on one or more of the following: the type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.
wherein the location does not satisfy a preset condition, wherein the preset condition is based on one or more of: a location type of each location of the locations, stack information of each location of the locations, attribute information of a plurality of items arranged at each location of the locations, or a frequency at which information regarding each location of the locations is provided as the information regarding the at least one location.



Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-8 are directed toward a method (process). Claim 9 is directed to a non-transitory computer-readable recording medium (machine). Claim 10 is directed toward an apparatus (machine). Claims 11-14 are directed to a terminal (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-14 are directed toward the judicial exception of an abstract idea. Independent claims 9-10 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. An operation method of an electronic apparatus, comprising: 
receiving a placement request comprising an input for setting a location range for a placement task regarding a target item; 
upon the placement request, recognizing, based on information on the target item, a plurality of locations included in the location range and available for placement of the target item; 
recognizing at least one location suitable for placement of the target item among the plurality of locations; and 
listing information on the at least one location.
The Applicant's Specification titled "operation method for location recommendation and apparatus therefor". "In summary, the present disclosure relates to methods and systems for recommending a storage location. In example aspects, based on an input for setting a location range and the storage location capacity " (Spec. [0040-0042]). 
As the bolded claim limitations above demonstrate, independent claims 1, and 9-11 recites the abstract idea of determining a recommended storage location to store an incoming items into the facility. which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. See MPEP §2106.04(a)(2)(II). See MPEP §2106.04(a)(2)(II).
Dependent claims 2-8, and 12-14 further reiterate the same abstract ideas with further embellishments, such as 
claims 2, and 12 wherein the input for setting the location range of the placement task regarding the target item comprises an input for a zone in which the at least one location is located, and the input for the zone comprises a selection for a buffer zone or a picking zone.
claim 3  wherein the picking zone is an area where items are stored on storage units, and the buffer zone is a temporary storage area for items not immediately needed in the picking zone.
claim 4 wherein the listing of the information on the at least one location comprises, listing information on locations in order starting from a location with a smallest fill rate among the at least one location.
claim 5 wherein the listed information on locations comprises a fill rate of an item placed at each location or an available quantity of an item to be placed at each location.  
claim  6 wherein the listing of the information on the at least one location comprises, when the at least one location includes a plurality of types of locations, listing information on locations of most recognized types as first, and when the at least one location includes only one type of location, providing information on locations of other types in inactivated state.  
claim 7 wherein the information on the target item further comprises one or more of the following: identification information, weight information, size information, shipment quantity information and expiration date-related information of the target item, and wherein the recognizing of the plurality of locations comprises, determining whether the target item can be placed by comparing the information on the target item with information on the plurality of locations; wherein the information on the plurality of locations comprises one or more of the following: information on relative distances between the plurality of locations, size information of each location, address information of each location, type information of each location, stack information of each location and fill rate information of each location.
claims 8 wherein the recognizing of the plurality of locations comprises, based on information on all locations included in the location range, recognizing a plurality of locations satisfying a preset condition among the all locations, wherein the preset condition is based on one or more of the following: type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.
Claim 13 wherein the controller is further configured to receive, through the input device, an input of identification information for a location corresponding to a spot where a storage unit with the target item stored therein is positioned.   
Claim 14 wherein the input of the identification information is an input of identification information for a location that does not satisfy a preset condition, and wherein the preset condition is based on one or more of the following: the type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, and 9-11

Regarding Step 2A [prong 2]
Claims 1-14 fail to integrate the abstract idea into a practical application. Independent claims 1, and 9-11 include the following additional elements which do not amount to a practical application:
Claim 1. An operation method of an electronic apparatus: 
Claim 9. A non-transitory computer-readable recording medium having recorded thereon a program, which, when executed by a computer, performs the method of claim 1.
Claim 10. An electronic apparatus, comprising: a memory configured to store an instruction; and a processor configured to execute the instruction, wherein the processor is further configured to:
Claim 11. A terminal, comprising: an input device; an output device; and a controller, wherein the controller is configured to: receive, through the input device, the output device.
The bolded limitations recited above in independent claims pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, Referring to FIG. 1, an operation system 1 for location recommendation may include a user terminal 10 and an electronic apparatus 20. The operation system 1 illustrated in FIG. 1 shows components related to the present embodiment. Accordingly, it would be understood by one of ordinary skill in the art that the operation system 1 may further include general-purpose components other than the components shown in FIG. 1. (Spec. [0039). Nothing in the Specification describes the specific operations recited in claims 1, and 9-11 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for determining a recommended storage location to store an incoming items into the facility and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention determining a recommended storage location to store an incoming items into the facility. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-8, and 12-14 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, and 9-11 respectively, for example, 
Claim 13 wherein the controller is further configured to receive, through the input device, an input but these features only serve to further limit the abstract idea of independent claims 1, and 9-11, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1, and 9-11 include an electronic apparatus, a non-transitory computer-readable recording medium, a computer, a memory, a processor, a terminal, an input device, an output device, a controller. Claim 13 the input device. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining a recommended storage location to store an incoming items into the facility. 
Claims 1-14 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. US 9,382,068 (hereinafter Quan) in view of Hunsaket et al. US 2011/0218933 (hereinafter Hunsaket).  
Regarding Claim 1: 
An operation method of an electronic apparatus, comprising: 
receiving a placement request comprising an input for [[setting a location]] range for a placement task regarding a target item; (Quan Col. 5 lines 43-60, “the portable scanning device 150 may also include a display 154 and an input interface 158. The display 154 may be a screen, touchscreen, or other display for providing feedback to a user”. Quan Figs. 2-3 Col. 6, lines 5-65, “the scanning device 202 may transmit item identification information for an item to be stored to the directed stowage computing device”. Quan Col. 8 lines 45-65, “at block 304, available capacity for a stowage location within a storage facility is stored … an item identifier for an item to be sorted in the storage facility is received from a scanning device, e.g., scanning device 202. The item identifier may be received”.)

upon the placement request, recognizing, based on information on the target item, (Quan Figs. 2-3 Col. 6 lines 5-65 & Col. 8 lines 45-65, “ a physical property of the item to be stowed is determined. The determination may be performed using the item identifier to retrieve the physical property from a data store, e.g., data store 208. For example, the data store may include a catalog of items indexed by identifier. A catalog entry for the item may include physical properties of the item such as dimensions or weights”) a plurality of locations included in the location range and available for placement of the target item; (Quan Fig. 2-3 Col. 6 lines 5-65 & Col 8-10 lines 66-30, “eligible stowage locations within the storage facility are identified. Eligible stowage locations are those which have the physical capacity to accommodate the item to be stowed. The identification may include determining physical properties of items stored in particular stowage location”.)  
recognizing at least one location suitable for placement of the target item among the plurality of locations; (Quan Col. 2 lines 25-67, “multiple locations may be recommended to provide more options”) and listing information on the at least one location.  (Quan Fig. 3 Quan Fig. 2-4 Col. 6 lines 5-65 & Col 8-10 lines 66-30 & Col. 11-12, EN: in Col. 10 lines 66- , “identified the eligible set of stowage locations, at block 406, physical characteristics of the item to be stored may be obtained. The characteristics may be obtained from a data store …. At block 408, eligible locations within the storage facility that have capacity to store the item are identified. Equation 1 provides one example of how size may be used as factor to identify eligible locations”. Col 12 Table 1 includes some example stow rules that may be implemented which provide information on the at least one location”. Col. 14, update its display and/or other output”.) 
Quan specifically fails to disclose setting a location range
However, Hunsaker teach the following limitation: 
receiving a placement request comprising an input for setting a location range for a placement task regarding a target item; (emphasis added to feature not disclose by Quan) (Hunsaker [0091], “FIG. 33. Warehouse Location page 480 includes a Select Row display 482, which displays the row identifiers 486 of locations in the warehouse where the portable storage container can be placed, and a Select Column display 484 which displays column identifiers 488 for available locations in the row that the user 12 has selected by highlighting its identifier in the Select Row display 482. When the storage container is moved to the selected physical column/row location within the warehouse location, the user 12 can select a Move icon 489 to update the warehouse space inventory information stored by the self-storage management computer system 16”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Quan, to include the feature of setting a location range, as taught by Hunsaker doing so, will allow the system to list information on the at least one location based on the input for setting a location range (Hunsaker fig. 33). Also, it will improve the storage recommendations.  

Regarding Claim 6: 
Quan in view of Hunsaker disclose the operation method of claim 1, 
Quan further teach wherein the listing of the information on the at least one location comprises, (Quan Col. 5 lines 43-60, “the portable scanning device 150 may also include a display 154 and an input interface 158. The display 154 may be a screen, touchscreen, or other display for providing feedback to a user”. Quan Figs. 2-3 Col. 6, lines 5-65, “the scanning device 202 may transmit item identification information for an item to be stored to the directed stowage computing device”. Quan Col. 8 lines 45-65, “at block 304, available capacity for a stowage location within a storage facility is stored … an item identifier for an item to be sorted in the storage facility is received from a scanning device, e.g., scanning device 202. The item identifier may be received”.)
when the at least one location includes a plurality of types of locations, listing information on locations of most recognized types as first, and (Quan Col. 12, “the comparison determines whether the item to be stored is compatible with the items in the locations with capacity and/or items stowed in locations near the locations with capacity. The system may store stow rules that may be evaluated by the system to perform the comparison. The stow rules may be specified as a list of conditions that must be satisfied for the items within a stowage location. Table 1 below includes some example stow rules that may be implemented. Rank stowage locations with available capacity”.  
    PNG
    media_image1.png
    197
    466
    media_image1.png
    Greyscale
. Quan Col. 9 
    PNG
    media_image2.png
    283
    431
    media_image2.png
    Greyscale
)
when the at least one location includes only one type of location, providing information on locations of other types in inactivated state.  (Quan Col. 3 lines 34-39, “stowage locations may be one or more of bins, lockers, shelf location, bays for storing items. an identifier for the storage facility where the item will be stored. Some stowage locations within the identified storage facility may be reserved or unavailable. For example, some locations may be broken or obstructed and thus cannot 65 receive items”.)
Regarding Claim 7: 
Quan in view of Hunsaker disclose the operation method of claim 1, 
Quan further teach wherein the information on the target item further comprises one or more of the following: identification information, weight information, size information, shipment quantity information and expiration date-related information of the target item, and (Quan Col. 6 lines 21-31, “for a given item identifier, one or more characteristics may be obtained. Characteristics may include physical characteristics of the item (e.g., weight, size, fragility, or scent), (item type (e.g., book, music, perishable, liquid, hazardous), item quantity (e.g., single or multipack)”.)
wherein the recognizing of the plurality of locations comprises, determining whether the target item can be placed by comparing the information on the target item with information on the plurality of locations; wherein the information on the plurality of locations comprises one or more of the following: information on relative distances between the plurality of locations, size information of each location, address information of each location, type information of each location, stack information of each location and fill rate information of each location.  (Quan Col. 6 lines 64- identifies a subset of the available location that are near the scanning device 202. The identification may use a threshold distance such that any available location located within threshold distance”. Quan Col. 9  
    PNG
    media_image2.png
    283
    431
    media_image2.png
    Greyscale
)
Regarding Claim 8: 
Quan in view of Hunsaker disclose the operation method of claim 1, 
Quan further teach wherein the recognizing of the plurality of locations comprises, based on information on all locations included in the location range, recognizing a plurality of locations satisfying a preset condition among the all locations, (Quan Col. 6 lines 63- , “identifies a subset of the available locations that are near the scanning device 202. The identification may use a threshold distance such that ay available location located within the threshold distance from the scanning device 202 location will be included in the subset”. Quan Col. 10, “this will ensure that of the eligible locations, those within the threshold distance to the actual location of the scanning device (and thus item to be stowed) are indicated”. Quan Col. 13 lines 6-20, “locations within a threshold distance of the scanning device location are obtained … the locations may also obtained using a direction from the current location of the scanning device. For example, it may be desirable to avoid reversing directions during the stowing process”.)
wherein the preset condition is based on one or more of the following: type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.   (Quan Col. 12, “the comparison determines whether the item to be stored is compatible with the items in the locations with capacity and/or items stowed in locations near the locations with capacity. The system may store stow rules that may be evaluated by the system to perform the comparison. The stow rules may be specified as a list of conditions that must be satisfied for the items within a stowage location. Table 1 below includes some example stow rules that may be implemented. Quan Col. 16 lines 56- , as an alternative or additional feature, the heat-map may be generated indicating relative frequency of available stowage space. The frequency may indicate the how often an available stowage location may be encountered. The frequency may indicate available stowage locations as a function of time”.)
Regarding Claim 9: 
Claim 9 is the non-transitory computer-readable recording medium claim corresponding to the method of claim 1 rejected above. therefore, the rejection of claim 1 applies equally here. Quan also teaches the additional element of claim 9 not recited in claim 1, a non-transitory  computer-readable recording medium (see Quan Col. 15 lines 40-50 & Col. 17. Lines 55-57, “non-transitory computer recording medium”). 
Regarding Claim 10: 
Claim 10 is the electronic apparatus claim corresponding to the method of claim 1 rejected above. therefore, the rejection of claim 1 applies equally here.
Regarding Claim 11: 
Claim 11 is the terminal claim corresponding to the method of claim 1 rejected above. therefore, the rejection of claim 1 applies equally here.
Regarding Claim 13: 
Quan in view of Hunsaker disclose the terminal of claim 11, 
Quan further teach wherein the controller is further configured to receive, through the input device, an input of identification information for a location corresponding to a spot where a storage unit with the target item stored therein is positioned.   (Quan Col. 6 lines 63- , “identifies a subset of the available locations that are near the scanning device 202. The identification may use a threshold distance such that ay available location located within the threshold distance from the scanning device 202 location will be included in the subset”. Quan Col. 10, “this will ensure that of the eligible locations, those within the threshold distance to the actual location of the scanning device (and thus item to be stowed) are indicated”. Quan Col. 13 lines 6-20, “locations within a threshold distance of the scanning device location are obtained … the locations may also obtained using a direction from the current location of the scanning device. For example, it may be desirable to avoid reversing directions during the stowing process”.)
Regarding Claim 14: 
Quan in view of Hunsaker disclose the terminal of claim 13, 
Quan further teach wherein the input of the identification information is an input of identification information for a location that does not satisfy a preset condition, and wherein the preset condition is based on one or more of the following: the type information of each location, stack information of each location, attribute information of a plurality of items placed at each location, and a frequency at which information on each location is provided as the information on the at least one location.  (Quan Col. 12, “the comparison determines whether the item to be stored is compatible with the items in the locations with capacity and/or items stowed in locations near the locations with capacity. The system may store stow rules that may be evaluated by the system to perform the comparison. The stow rules may be specified as a list of conditions that must be satisfied for the items within a stowage location. Table 1 below includes some example stow rules that may be implemented. Quan Col. 16 lines 56- , as an alternative or additional feature, the heat-map may be generated indicating relative frequency of available stowage space. The frequency may indicate the how often an available stowage location may be encountered. The frequency may indicate available stowage locations as a function of time”.)

Claims 2-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. US 9,382,068 (hereinafter Quan) in view of Chen et al. US 2011/0218933 (hereinafter Hunsaket) in view of Chen et al. US 11,170,342 (hereinafter Chen).
Regarding Claim 2: 
Quan in view of Hunsaker disclose the operation method of claim 1, 
Hunsaker further teach wherein the input for setting the location range of the placement task regarding the target item comprises an input for a zone in which the at least one location is located, and the input for the zone comprises a selection for [[a buffer zone or a picking zone]].  (Hunsaker [0091], “FIG. 33. Warehouse Location page 480 includes a Select Row display 482, which displays the row identifiers 486 of locations in the warehouse where the portable storage container can be placed, and a Select Column display 484 which displays column identifiers 488 for available locations in the row that the user 12 has selected by highlighting its identifier in the Select Row display 482. When the storage container is moved to the selected physical column/row location within the warehouse location, the user 12 can select a Move icon 489 to update the warehouse space inventory information stored by the self-storage management computer system 16”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Quan, to include the feature of setting a location zone, as taught by Hunsaker doing so, will allow the system to list information on the at least one location based on the input for setting a location range by selecting a zone type (Hunsaker fig. 33). Also, it will improve the storage recommendations.  

Quan in view of Hunsaker specifically fails to disclose the input for the zone comprises a selection for a buffer zone or a picking zone.  (emphasis added) 
However, Chen teaches the following limitation: 
the input for the zone comprises a selection for a buffer zone (Chen Col. 4 lines 32- “temporary storage locations may be utilized …. embodiments, the temporary storage locations. ) or a picking zone.  (Chen Col. 3 lines 34-55, “logistics center 102 may receive incoming shipments 112 …. Inventory 108 may also include any number of items and the goal of the inventory 108 may be to include a diverse selection of products to enable rapid fulfillment of customer orders.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Quan and Hunsaker, to include the feature of including different type of zone as a location range, as taught by Chen doing so, will allow the system to list information on the at least one location based on the input for setting a location range by selecting a zone type (i.e. buffer and/or picking) (Chen Col. 3 and Col. 4). Also, it will allow the system to display available location in a certain zone based on the input. 

Regarding Claim 3: 
Quan in view of Hunsaker in view of Chen disclose the operation method of claim 2, 
Chen further teach wherein the picking zone is an area where items are stored on storage units, and (Chen Col. 3 lines 34-55, “logistics center 102 may receive incoming shipments 112 …. Inventory 108 may also include any number of items and the goal of the inventory 108 may be to include a diverse selection of products to enable rapid fulfillment of customer orders. Chen Col. 16, line 41-47, “positioning an item on a storage rack by selecting an item for placement on the storage rack. The item may be selected form a cart or list of items (the carts are form the temporary location see col. 4 line 61) … providing information regarding the item and a desired location”. )
the buffer zone is a temporary storage area for items not immediately needed in the picking zone. (Chen Col. 4 lines 32- “temporary storage locations may be utilized …. embodiments, the temporary storage locations 206 may include non-sortable containers 208 (e.g., walled containers, semi-walled containers) non-sortable containers 208, which may be stationary and utilized for large items. 60 Additionally, the temporary storage locations 206 may also include sortable containers 210 (e.g., carts), which may be mobile. In various embodiments, sortable 210 and nonsortable containers 208 may be differentiated by the items they are intended to store”. )
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Quan and Hunsaker, to include the feature of including different type of zone as a location range, as taught by Chen doing so, will allow the system to list information on the at least one location based on the input for setting a location range by selecting a zone type (i.e. buffer and/or picking) (Chen Col. 3 and Col. 4). Also, it will allow the system to display available location in a certain zone based on the input. 

Regarding Claim 12: 
Claim 12 is the terminal claim corresponding to the method of claim 2 rejected above. therefore, the rejection of claim 2 applies equally here.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. US 9,382,068 (hereinafter Quan) in view of Hunsaker et al. US 2011/0218933 (hereinafter Hunsaket) in view of Qian et al. US 2021/0110333 (hereinafter Qian).
Regarding Claim 4: 
Quan in view of Hunsaker disclose the operation method of claim 1, 
Quan further teach wherein the listing of the information on the at least one location comprises, listing information on locations in [rank location based on capacity] among the at least one location.  (Quan Col. 12, “the comparison determines whether the item to be stored is compatible with the items in the locations with capacity and/or items stowed in locations near the locations with capacity. The system may store stow rules that may be evaluated by the system to perform the comparison. The stow rules may be specified as a list of conditions that must be satisfied for the items within a stowage location. Table 1 below includes some example stow rules that may be implemented. Rank stowage locations with available capacity”.)  
    PNG
    media_image1.png
    197
    466
    media_image1.png
    Greyscale
. Quan Col. 9 
    PNG
    media_image2.png
    283
    431
    media_image2.png
    Greyscale
)
Quan in view of Hunsaker specifically fails to disclose order starting from a location with a smallest fill rate (emphasis added) 
However, Qian teaches the following limitation: 
listing information on locations in order starting from a location with a smallest fill rate among the at least one location. (Qian fig. 2 element 223 [0157], “the storage locations are sorted by total inventory of each storage locations in an order of small to large”. Also, see Qian [0197])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Quan and Hunsaker, to include the feature of ranking storage locations, as taught by Qian doing so, will allow the system to list the location in order starting from a location with a smallest fill rate (Qian [0157]). Also, it will effectively improve the efficiency of the warehouse operation.

Regarding Claim 5: 
Quan in view of Hunsaker disclose the operation method of claim 4, 
Quan further teach wherein the listed information on locations comprises a fill rate of an item placed at each location or an available quantity of an item to be placed at each location.  (Quan Col. 12, “the comparison determines whether the item to be stored is compatible with the items in the locations with capacity and/or items stowed in locations near the locations with capacity. The system may store stow rules that may be evaluated by the system to perform the comparison. The stow rules may be specified as a list of conditions that must be satisfied for the items within a stowage location. Table 1 below includes some example stow rules that may be implemented. 
    PNG
    media_image1.png
    197
    466
    media_image1.png
    Greyscale
. Quan Col. 9 
    PNG
    media_image2.png
    283
    431
    media_image2.png
    Greyscale
)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzalez, Hector, et al. "Warehousing and analyzing massive RFID data sets." 22nd International Conference on Data Engineering (ICDE'06). IEEE, 2006.
Liu EP 3851253A1: Robot control system and method, computing device, and storage medium. 
Evers et al. US 2017/0046654: Free location item and storage retrieval. 
Jahani US 2018/0253680: Static warehouse area sizing and slotting of a multi-mode forward area. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624